Title: To Thomas Jefferson from Charles Scott, 1 March 1781
From: Scott, Charles
To: Jefferson, Thomas



Charles Town March 1st: 1781

I wrote your Excellency by Major Croghan who went from this in the return Flag from Virginia. I then informed you we met many Difficulties in Negotiating the Bills owing to the want of the Third sett. Since which I have been able to dispose of them, Part at Parr, which is to be taken in Goods, and the remainder at 7 ½ ⅌ct: Discount, which has enabled me to pay the Officers in Cash ¾ of a Months Pay, the Additional pay to the Supernumerary Staff excepted. As I thought it highly improper to give the Soldiers Money (their present Situation considered) I therefore furnished them in Lieu thereof with such Articles of Cloathing as they stood most in Need of to the full Amount of their proportion, which I hope will meet with your Excellencies Approbation. Since Obtaining permission for Tobacco being sent for our use, I have been able to procure Credit for such articles as the Officers were truly Distressed for, and to a Considerable Amount; which Contract is to be punctually comply’d with, within Sixty Days from the date of this, or it may add much to my already unhappy Situation. I mentioned in my last the Supplies I had furnish’d Previous to this. If it should be Convenient (not knowing how long my stay in this  situation may be) to send a few Hhds. of Tobacco for my own particular use, I shall be exceedingly thankfull and have no doubt that I shall render you on sight a Very Satisfactory Account. As a number of the Officers have sent to their Friends for a private supply of Tobacco I am fearfull it may take up too much room in the Publick Flag and therefore beg your Excellency’s permission that a Vessel may be Chartered by such person as we may appoint, and that a Flag be granted for that purpose at our own Expence. Pray Dispatch the third Sett of Bills by the Earliest Opportunity possible, as they are also to be delivered in Sixty Days from this. As I am sure you cannot be unmindfull of our Disagreable situation, and the length of time It’s likely to continue, it would be needless for me to decend to particulars. I have no Doubt every thing Possible will be done in order to make Captivity as easy as the Nature of things will Admit.
I have the Honour to be Your Excys. Obt. Servt,

Chs. Scott

